Exhibit 10.02
 
 
SECOND AMENDED AND RESTATED AGREEMENT made and entered into as of this 19th day
of October, 2010 by and between MSC INDUSTRIAL DIRECT CO., INC., a New York
corporation (the “Corporation”), and DAVID SANDLER having an address at 22 James
Millen Road, North Reading, MA 01864 (the “Executive”).
 
WITNESSETH:
 
 
WHEREAS, the Corporation and the Executive are parties to an Amended and
Restated Agreement, dated as of December 27, 2005, as amended by an Amendment to
Change in Control Agreement dated December 19, 2007, which provides the
Executive with certain compensation and benefits in the event of certain
terminations of employment following a Change in Control (as defined below) of
the Corporation (the “Existing Agreement”);
 
WHEREAS, the Board of Directors of the Corporation continues to believe that it
is in the best interests of the Corporation and its shareholders to assure the
continued dedication of the Executive, notwithstanding the possibility, threat
or occurrence of a Change in Control of the Corporation; and that it is
appropriate to provide arrangements for the Executive’s compensation and
benefits in the event of certain terminations of employment following a Change
in Control; and
 
WHEREAS, the Corporation and the Executive wish to amend and restate the
Existing Agreement to make certain changes.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:
 
FIRST.   Severance Payments:
 
A.           If, within two (2) years after a Change in Control, the Executive’s
“Circumstances of Employment” (as hereinafter defined) shall have changed, the
Executive may terminate his employment by written notice to the Corporation
given no later than ninety (90) days following such change in the Executive’s
Circumstances of Employment.  In the event of such termination by the Executive
of his employment or if, within two (2) years after a Change in Control, the
Corporation shall terminate the Executive’s employment other than for “Cause”
(as hereinafter defined), the Corporation shall pay to the Executive, subject to
the provisions of paragraph F of this Article FIRST, on the fifth (5th) business
day following the six months’ anniversary of the date of such termination (or
the date of Executive’s death, if earlier), in cash, the Severance Payment
provided in paragraph E of this Article FIRST.
 
B.           A Change in Control shall be deemed to occur if:
 
(a)           any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”), other than Mitchell Jacobson or Marjorie
Gershwind or a member of the Jacobson or Gershwind families or any trust
established principally for members of the Jacobson or Gershwind families or an
executor, administrator or personal representative of an estate of a member of
the Jacobson or Gershwind families and/or their respective affiliates, becomes
the beneficial owner, directly or indirectly, of thirty percent (30%) or more of
the combined voting power of the Corporation’s outstanding voting securities
ordinarily having the right to vote for the election of directors of the
Corporation; provided, however, that for purposes of this subparagraph (a), the
following acquisitions shall not constitute a Change in Control: any acquisition
by any corporation pursuant to a transaction which complies with clauses (1),
(2) and (3) of subparagraph (c) of this paragraph B;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           during any two consecutive years, individuals who, at the
beginning of such period, constitute the Board of Directors of the Corporation,
together with any new director(s) (other than a director designated by a Person
who shall have entered into an agreement with the Corporation to effect a
transaction described in subparagraphs (a) or (c) of this paragraph B) whose
election by the Board or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof;
 
(c)           there is a reorganization, merger or consolidation of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were beneficial owners of the Corporation’s outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Corporation immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the combined  voting
power of the then outstanding voting securities ordinarily having the right to
vote for the election of directors of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportion as their ownership, immediately prior to such
Business Combination, of the Corporation’s outstanding voting securities, (2) no
Person (excluding any corporation resulting from such Business Combination)
other than Mitchell Jacobson or Marjorie Gershwind or a member of the Jacobson
or Gershwind families or any trust established principally for members of the
Jacobson or Gershwind families or an executor, administrator or personal
representative of an estate of a member of the Jacobson or Gershwind families
and/or their respective affiliates, beneficially owns, directly or indirectly,
30% or more of the combined voting power of the then outstanding voting
securities of the corporation resulting from such Business Combination, and (3)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the incumbent Board of
Directors of the Corporation at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination;
 
(d)           there is a liquidation or dissolution of the Corporation approved
by the shareholders; or
 
(e)           there is a sale of all or substantially all of the assets of the
Corporation.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, a Change in Control shall only be deemed to occur
if such transactions or events would give rise to a “change in ownership or
effective control” under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and applicable Treasury regulations (“Regulations”)
thereunder.
 
C.           The Executive’s “Circumstances of Employment” shall have changed if
there shall have occurred any of the following events: (a) a material reduction
or change in the Executive’s employment duties or reporting responsibilities;
(b) a reduction in the annual base salary made available by the Corporation to
the Executive from the annual base salary in effect immediately prior to a
Change in Control; or (c) a material diminution in the Executive’s status,
working conditions or other economic benefits from those in effect immediately
prior to a Change in Control.
 
D.           “Cause” shall mean (i) the willful and continued failure by the
Executive to substantially perform his duties with the Corporation and its
subsidiaries (other than any such failure resulting from his incapacity due to
physical or mental illness, or any such actual or anticipated  failure after
issuance of a notice of termination by the Executive due to a change in the
Executive’s Circumstances of Employment) after a written demand for substantial
performance is delivered to the Executive by the Corporation which demand
specifically identifies the manner in which the Corporation believes that the
Executive has not substantially performed his duties, (ii) the willful engaging
by the Executive in conduct which is demonstrably and materially injurious to
the Corporation or its subsidiaries, monetarily or otherwise, or (iii) the
Executive’s conviction of, or entering a plea of nolo contendere to, a
felony.  For purposes of clauses (i) and (ii), no act or failure to act on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith or without reasonable belief that his action
or omission was in the best interest of the Corporation and its subsidiaries.
 
E.           The “Severance Payment” to be paid as provided in paragraph A of
this Article FIRST shall be a lump sum payment equal to the sum of (i) the
product of three and the annual base salary in effect immediately prior to a
change in the Executive’s Circumstances of Employment or the termination other
than for Cause of the Executive’s employment by the Corporation, as the case may
be, and (ii) the product of three and the largest annual bonus paid to or
accrued with respect to the Executive by the Corporation during the three fiscal
years immediately preceding the termination of the Executive’s employment.
 
F.           As a condition to receiving the Severance Payment, no later than 60
days following the Executive’s termination of employment (x) Executive shall
have executed a Confidentiality, Non-Solicitation and Non-Competition Agreement
in a form reasonably satisfactory to the Corporation and in substantially the
same form as previously executed and (y) shall execute and return the General
Release in the form attached as Exhibit A hereto, and Executive shall at all
times be in compliance with such Agreement and Release.
 
G.           For purposes of this Agreement, “affiliate” shall have the meaning
ascribed thereto under the Securities Act of 1933.
 
H.           For purposes of this Agreement, “termination of employment” means
cessation of full or part time employment with the Corporation and any of its
subsidiaries.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECOND.   Payment Adjustment.  Payments under Article FIRST A. shall be made
without regard to whether the deductibility of such payments (or any other
payments or benefits to or for the benefit of Executive) would be limited or
precluded by Section 280G of the Code  and without regard to whether such
payments (or any other payments or benefits) would subject Executive to the
federal excise tax levied on certain “excess parachute payments” under
Section 4999 of the Code; provided, that if the total of all payments to or for
the benefit of Executive, after reduction for all federal, state and local taxes
(including the excise tax under Section 4999 of the Code) with respect to such
payments (“Executive’s total after-tax payments”), would be increased by the
limitation or elimination of any payment under Article FIRST A., or by an
adjustment to the vesting of any equity-based awards that would otherwise vest
on an accelerated basis in connection with the Change in Control (and the
termination of employment), amounts payable under Article FIRST A. shall be
reduced and the vesting of equity-based awards shall be adjusted to the extent,
and only to the extent, necessary to maximize Executive’s total after-tax
payments.  Any reduction in payments or adjustment of vesting required by the
preceding sentence shall be applied, first, against any benefits payable under
Article FIRST A., then against the vesting of any performance-based restricted
stock awards that would otherwise have vested in connection with the Change in
Control (and the termination of employment), and then against the vesting of any
other equity-based awards, if any, that would otherwise have vested in
connection with the Change in Control (and the termination of employment).  The
determination as to whether Executive’s payments and benefits include “excess
parachute payments” and, if so, the amount and ordering of any reductions in
payment required by the provisions of this Article SECOND shall be made at the
Corporation’s expense by Ernst & Young LLP or by such other certified public
accounting firm as the Compensation Committee of the Board of Directors of the
Corporation may designate prior to a Change in Control (the “accounting
firm”).  In the event of any underpayment or overpayment hereunder, as
determined by the accounting firm, the amount of such underpayment or
overpayment shall forthwith and in all events within thirty (30) days of such
determination be paid to Executive or refunded to the Corporation, as the case
may be, with interest at the applicable Federal rate provided for in Section
7872(f)(2) of the Code.
 
THIRD.   At Will Employment.  Nothing in this Agreement shall confer upon the
Executive the right to remain in the employ of the Corporation, it being
understood and agreed that (a) the Executive is an employee at will and serves
at the pleasure of the Corporation at such compensation as the Corporation shall
determine from time to time and (b) the Corporation shall have the right to
terminate the Executive’s employment at any time, with or without Cause.  In the
event of any such termination prior to the occurrence of a Change in Control, no
amount shall be payable by the Corporation to the Executive pursuant to Article
FIRST hereof.
 
FOURTH.   Costs of Enforcement.  In the event that the Executive incurs any
costs or expenses, including attorneys’ fees, in the enforcement of his rights
under this Agreement then, unless the Corporation is wholly successful in
defending against the enforcement of such rights, the Corporation shall pay to
the Executive all such costs and expenses sixty (60) days following a final
decision.  In the event that the Corporation incurs any costs or expenses,
including attorneys’ fees, in the enforcement of its rights under this Agreement
then, unless the Executive is wholly successful in defending against the
enforcement of such rights, the Executive shall promptly pay to the Corporation
all such costs and expenses.
 
 
-4-

--------------------------------------------------------------------------------

 
 
FIFTH.   Term.  This Agreement shall terminate upon the Succession Date (as such
term is defined in the Restricted Stock Unit Agreement of even date) and
following the Succession Date, no Severance Payment shall be payable under this
Agreement.
 
SIXTH.   Notices.  All notices hereunder shall be in writing and shall be sent
by registered or certified mail, return receipt requested, and if intended for
the Corporation shall be addressed to it, attention of its President, 75 Maxess
Road, Melville, New York 11747 or at such other address of which the Corporation
shall have given notice to the Executive in the manner herein provided; and if
intended for the Executive, shall be mailed to him at the address of the
Executive first set forth above or at such other address of which the Executive
shall have given notice to the Corporation in the manner herein provided.
 
SEVENTH.   Entire Agreement.  This Agreement (and the Restricted Stock Unit
Agreement of even date) constitutes the entire understanding between the parties
with respect to the matters referred to herein, and no waiver of or modification
to the terms hereof shall be valid unless in writing signed by the party to be
charged and only to the extent therein set forth.  All prior and contemporaneous
agreements and understandings with respect to the subject matter of this
Agreement, including without limitation the Existing Agreement, are hereby
terminated and superseded by this Agreement.
 
EIGHTH.   Withholding.  The Corporation shall be entitled to withhold from
amounts payable to the Executive hereunder such amounts as may be required by
applicable law.
 
NINTH.   Binding Nature.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, administrators,
executors, personal representatives, successors and assigns.
 
TENTH.   Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York.  Notwithstanding
the foregoing, it is the intent of the parties hereto that the Agreement, as
amended herewith, conform in form and operation with the requirements of Section
409A of the Code (and Regulations thereunder) to the extent subject to Section
409A (and Regulations thereunder), and that the Agreement as amended herewith be
interpreted to the extent possible to so conform.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

 
MSC INDUSTRIAL DIRECT CO., INC.
               
By:
/s/ Eileen McGuire
   
 
Name: Eileen McGuire
   
 
Title: Sr. V.P., Human Resources
         
 
By:
/s/ David Sandler
   
 
Name: David Sandler
 



 
-5-

--------------------------------------------------------------------------------

 
Exhibit A
 
RELEASE
 
WHEREAS, David Sandler (the “Executive”) was a party to a Second Amended and
Restated Agreement dated as of October 19, 2010 (the “Agreement”) by and between
the Executive and MSC INDUSTRIAL DIRECT CO., INC., a New York corporation (the
“Corporation”), and the employment of the Executive with the Corporation has
been terminated; and
 
WHEREAS, it is a condition to the Corporation’s obligations to make the
severance payments and benefits available to the Executive pursuant to the
Agreement that the Executive execute and deliver this Release to the
Corporation.
 
NOW, THEREFORE, in consideration of the receipt by the Executive of the benefits
under the Agreement, which constitute a material inducement to enter into this
Release, the Executive intending to be legally bound hereby agrees as follows:
 
Subject to the next succeeding paragraph, effective upon the expiration of the
7-day revocation period following execution hereof as provided below, the
Executive irrevocably and unconditionally releases the Corporation and its
owners, stockholders, predecessors, successors, assigns, affiliates, control
persons, agents, directors, officers, employees, representatives, divisions and
subdivisions (collectively, the “Related Persons”) from any and all causes of
action, charges, complaints, liabilities, obligations, promises, agreements,
controversies and claims (a) arising out of the Executive’s employment with the
Corporation and the conclusion thereof, including, without limitation, any
federal, state, local or other statutes, orders, laws, ordinances, regulations
or the like that relate to the employment relationship and/or specifically that
prohibit discrimination based upon age, race, religion, sex, national origin,
disability, sexual orientation or any other unlawful bases, including, without
limitation, as amended, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the Civil
Rights Acts of 1866 and 1871, the Americans With Disabilities Act of 1990, the
New York City and State Human Rights Laws, and any applicable rules and
regulations promulgated pursuant to or concerning any of the foregoing statutes;
(b) for tort, tortious or harassing conduct, infliction of emotional distress,
interference with contract, fraud, libel or slander; and (c) for breach of
contract or for damages, including, without limitation, punitive or compensatory
damages or for attorneys’ fees, expenses, costs, salary, severance pay,
vacation, injunctive or equitable relief, whether, known or unknown, suspected
or unsuspected, foreseen or unforeseen, matured or unmatured, which, from the
beginning of the world up to and including the date hereof, exists, have
existed, or may arise, which the Executive, or any of his heirs, executors,
administrators, successors and assigns ever had, now has or at any time
hereafter may have, own or hold against the Corporation and/or any Related
Person.
 
Notwithstanding anything contained herein to the contrary, the Executive is not
releasing the Corporation from any of the Corporation’s obligations (a) under
the Agreement, (b) to provide the Executive with insurance coverage defense
and/or indemnification as an officer or director of the Corporation to the
extent generally made available at the date of termination to the Corporation’s
officers and directors in respect of facts and circumstances existing or arising
on or prior to the date hereof, or (c) in respect of the Executive’s rights
under the Corporation’s Associate Stock Purchase Plan, 1995 Stock Option Plan,
1998 Stock Option Plan, 2001 Stock Option Plan, 1995 Restricted Stock Plan or
the 2005 Omnibus Equity Plan, as applicable.
 
 
-6-

--------------------------------------------------------------------------------

 
 
The Corporation has advised the Executive in writing to consult with an attorney
of his choosing prior to the signing of this Release and the Executive hereby
represents to the Corporation that he has in fact consulted with such an
attorney prior to the execution of this Release.  The Executive acknowledges
that he has had at least twenty-one days to consider the waiver of his rights
under the ADEA.  Upon execution of this Release, the Executive shall have seven
additional days from such date of execution to revoke his consent to the waiver
of his rights under the ADEA.  If no such revocation occurs, the Executive’s
waiver of rights under the ADEA shall become effective seven days from the date
the Executive executes this Release.
 
IN WITNESS WHEREOF, the undersigned has executed this Release on the ____ day of
__________, 20__.
 

         
DAVID SANDLER
 



 


 


 
 
-7-

--------------------------------------------------------------------------------

 